Citation Nr: 1231038	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the period prior to January 4, 2012, and higher than 30 percent for the period since January 4, 2012, for bilateral pes planus (flat foot).

2.  Entitlement to an increased rating for residuals of bunionectomy of right great toe with degenerative joint disease (DJD), currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia, that continued 10 percent ratings each for the right great toe and bilateral flat foot disabilities.  The Veteran perfected a timely appeal of that determination.  In a May 2012 rating decision, an RO decision review officer (DRO) granted an increased rating for the bilateral flat foot from 10 to 30 percent, effective in January 2012.  The Veteran continued his appeal.

The Board notes the Veteran's representative revoked the power of attorney, effective July 2008, and that the Veteran was made aware of that action, as the Veteran noted it in one of his letters to the RO.  There is no indication in the claims file that the Veteran designated another representative.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process. The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file. Any further development or adjudication of this matter should take into account this paperless claims file.

The evidence of record raises the issue of entitlement to an increased rating for the service-connected left foot bunion and valgus deformity.  The RO has not adjudicated this issue, so the Board does not have jurisdiction over it.  Thus, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to January 4, 2012, the Veteran's bilateral flat foot manifested without active symptoms.  Severe flat foot did not manifest.

2.  For the period since January 4, 2012, the Veteran's bilateral flat foot has manifested with bilateral severe flat foot.  Pronounced flat foot has not manifested.

3.  The residuals of the Veteran's right bunionectomy with great toe DJD manifests with chronic subjective pain.  It does not manifest with an exceptional disability picture.


CONCLUSIONS OF LAW

1.  For the period prior to January 4, 2012, the criteria for the assignment of a rating higher than 10 percent for bilateral flat foot were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).

2.  For the period since January 4, 2012, the criteria for the assignment of a rating higher than 30 percent for bilateral flat foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, DC 5276.

3.  The criteria for the assignment of a rating higher than 10 percent for the residuals of right bunionectomy with right great toe DJD have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, DC 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  The Board finds the June 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran complained about how the VA Compensation and Pension examinations were conducted.  As discussed in detail later in this decision, however, the Board finds the examinations are adequate for rating purposes.  The Board also notes VA Forms 21-4142 submitted by the Veteran in March 2012.  The Board notes further that, although the Veteran completed and returned the forms as requested in a March 2012 RO letter, the Veteran also submitted the medical records referenced in the Forms 21-4142.  Thus, there was no failure to assist by the fact the RO did not contact the medical care providers named in the forms.  Subsequent e-mails from the Veteran do not contain any assertion that there were additional records that needed to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

Historically, a June 2002 rating decision granted service connection for bilateral flat foot and the residuals of a bunionectomy of the right great toe with DJD with an initial rating of 10 percent each, effective in July 2001.  VA received the Veteran's current claim for an increased rating in November 2007.

August 2006 outpatient records of the Portsmouth Naval Hospital note the Veteran's complaints of right foot pain times three days.  The Veteran described it as sharp spontaneous pain that was worse in the morning and improved as the day progressed.  He denied having experienced any paresthesias in the right foot.  Physical examination of the feet revealed a deformity and scar residuals from the bunionectomy on the dorsal aspect.  There was no erythema of the feet.  Examination of the right foot revealed tenderness to palpation  and tenderness to palpation of the fist metatarsal.  Pain was elicited by motion, as was anterior dorsal pain.  There was no decreased response to tactile sensation.  The entry does not indicate any specific treatment plan, as the primary focus of the visit was the Veteran's shoulder.  The Veteran was released without limitations.

In a July 2007 statement (VA Form 21-4138), the Veteran related that he had experienced sharp pain in the right foot ever since the in-service surgery.  He had tried different type shoes and socks without relief of his symptoms.  The Veteran noted his pain had increased in intensity over the prior year.  He sought the treatment noted in the August 2006 entry above because the right foot was hurting really bad for awhile.  The Veteran also related he did a lot of walking on his job, and the right foot was painful most of the time.

The July 2007 VA examination report notes the Veteran reported having experienced localized right foot pain five times a day which lasted for an hour.  He described the pain as burning, aching, and sharp, in nature.  The pain was elicited by activity and relieved with rest.  On a scale of 1 to 10, the Veteran assessed as pain as 10/10.  The Veteran reported use of Motrin, Vicodin, and heat for relief.  He reported further, however, that he could function without medication during the pain episodes.  The Veteran reported the surgically inserted rod was still in the right great toe, and he denied swelling or adverse impact from the weather.  Prolonged standing or walking aggravated the condition at the base of the first metatarsophalangeal joint .  Physical examination revealed the Veteran's posture and gait were within normal limits, and examination of the feet did not reveal any signs of abnormal weight bearing.  Dorsiflexion of the right foot was to 10 degrees with pain at the end; and plantar flexion was to 30 degrees, with pain beginning at 20 degrees.  There was no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness, of the right foot.

The examiner noted that neither flat foot nor pes cavus was present; and no hammer toes were found on the feet.  Morton's metatarsalgia was not present, but hallux valgus (bunion) of the right foot was present.  The degree of angulation was moderate, with no resection of the metatarsal head present.  The examiner noted the Veteran did not have any limitations with standing or walking, and he did not require any support in his shoes.  The examiner opined there was no change in the diagnosis of record, which is status post-bunionectomy of the right great toe with DJD and valgus deformity.

The Veteran's service-connected bilateral flat foot has been rated by the RO under the provisions of DC 5276.  See 38 C.F.R. § 4.71a.  Under the provisions of this code, a 10-percent rating is assigned, regardless of whether the condition is unilateral or bilateral, for moderate flat foot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral flat foot or a 30 percent rating for bilateral flat foot is assigned for severe flat foot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral flat foot or a 50 percent rating for bilateral flat foot requires pronounced flat foot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

As set forth earlier, the examiner opined flat foot was not present.  Nonetheless, the Board notes the objective findings on clinical examination did not reveal any callosities or swelling.  Thus, the findings on examination show the Veteran's symptoms more nearly approximated the assigned 10 percent rating.  The Board finds a higher rating was not met or approximated, as the examiner noted there was no additional functional limitation of the right foot due to pain, weakness, etc.  Further,  there were no findings of pronation, etc.

As concerns the postoperative right great toe, a 10 percent evaluation is applicable for prior operation with resection of the metatarsal head, or for a severe condition if equivalent to amputation of the great toe.  An evaluation greater than 10 percent is not available under this diagnostic code.  38 C.F.R. § 4.71a, DC 5280.  The Board also notes the Veteran's grant of service connection included the great toe DJD in the current rating.

As earlier noted, the examiner noted no functional limitations due to the Veteran's right great toe disorder; and, neither did the examiner attribute the limitation of motion of the right ankle to the bunionectomy.  Thus, the assigned 10 percent rating is deemed compensation for the Veteran's chronic pain.  Further, the findings on examination specifically noted the absence of claw foot or hammer toes; and, there was no evidence of other service-connected foot injury that would merit consideration under DC 5284 for other foot injury.

In his NOD, the Veteran asserted the examination was not thorough, as the right foot pain and swelling occurred at varying times.  Further, the Veteran asserted, the right foot was swollen and painful as he penned the letter of disagreement.  In later statements, the Veteran asserted the examiner was very elderly, and he only spent two or three minutes on the examination.  The Board notes that the quality of an examination is not determined by the length of the examination.  Further, the findings at the 2007 VA examination are not significantly at odds with those noted in the records of the Veteran's treatment at Portsmouth Naval Hospital.

August and September 2010 records of Portsmouth note the Veteran's complaints of daily pain in the right great toe with very limited motion.  The Veteran reported in August 2010 that the right toe pain was so bad he had stopped walking, and had gained 10 pounds as a result.  He reported further that an injection into the joint a month earlier had provided temporary relief.  The examiner noted the appearance of the toes were normal.  There were no abnormal findings as far as the right foot musculature.  The medical records note that surgery on the left foot was discussed.  As concerns the right foot, only the constant pain was noted.  Thus, the Veteran's subjective pain was noted.  The DRO arranged another examination.

The January 2012 VA examination report reflects the Veteran reported constant pain related to his bilateral flat foot which he assessed as 9/10.  He reported further that the pain occurred spontaneously, and it was aggravated by physical activity.  The Veteran reported he did not have pain when at rest, and he could function without medication during the pain.  He denied any weakness, stiffness, swelling, or fatigue, while standing or walking.  The Veteran denied receiving any current treatment for his flat foot, and he also denied any functional impairment.  The primary symptom reported by the Veteran was pain on use or manipulation, and he denied any callosities.  He did report his right foot remained symptomatic despite arch supports.  Physical examination revealed marked deformity of the foot (pronation, abduction, etc.) bilaterally.  The weight bearing line fell over or medial to the great toe affecting the left side.  The examiner noted that there was not a lower extremity deformity other than flat foot that caused the alteration of the weight bearing line.  The Veteran did not have inward bowing of the Achilles' tendon on manipulation, and the examiner noted the Veteran's lower extremities did not have diminished function.

Upon receipt of the examination report, the RO granted an increased rating from 10 to 30 percent, effective the date of the examination, January 4, 2012.  The Board finds the objective findings on clinical examination show the Veteran's bilateral flat foot more nearly approximated the 30 percent rating assigned.  38 C.F.R. § 4.71a, DC 5276.  Further, as discussed earlier, the medical evidence of record does not show the bilateral flat foot to have manifested the symptoms of severe flat foot earlier than the January 2012 examination.  See 38 C.F.R. § 3.400(o).  The Board finds a higher rating was not met or approximated, as the examiner specifically noted the absence of pronounced flat foot.  Thus, the Board finds the Veteran's bilateral flat foot manifested at a 10 percent rate prior to January 4, 2012, and a 30 percent rate since that date.  Hence, the Veteran has received a staged rating for his bilateral flat foot where indicated by the evidence.

As concerns the right great toe, the Veteran reported essentially the same symptoms as he reported at the 2007 VA examination and when he visited Portsmouth Naval Hospital.  He assessed his pain as 9/10, and he reported he had not experienced any overall functional impairment due to the bunionectomy residuals.  Physical examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion of the right toe metatarsophalangeal joint.

The objective findings on clinical examination show no factual basis for a rating higher than 10 percent, which is the only rating allowed by DC 5280.  The January 2012 examination report notes no other injuries to the right foot.  Even were the Veteran's bunionectomy residuals rated as degenerative arthritis, the rating would still be 10 percent for the subjective pain, as there is no evidence of incapacitating episodes due to the residuals.  See 38 C.F.R. § 4.71a, DC 5003.  The Board also notes the medical evidence shows the right toe surgical scar to be asymptomatic.  Thus, there is no basis for a separate rating for the scar residual of the right bunionectomy.

The Board has also considered the propriety of a referral for consideration of a higher rating for the bunionectomy residuals on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Having done so, the Board finds the severity of the Veteran's bunionectomy residuals disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a claim for a TDIU has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence of record shows the Veteran has not asserted or implied that he is unable to work as a result of his bilateral flat foot or bunionectomy residuals.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to a rating higher than 10 percent for the period prior to January 4, 2012, and higher than 30 percent for the period since January 4, 2012, for bilateral flat foot is denied.

Entitlement to an increased rating for residuals of bunionectomy of right great toe with DJD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


